Per Curiam.

This court concurs with the board’s finding that respondent’s actions upon which his conviction was based constituted illegal conduct involving moral turpitude in violation of DR 1-102(A)(3). See Bar Assn. v. Chvosta (1980), 62 Ohio St. 2d 429 [16 O.O.3d 452]; 7 American Jurisprudence 2d 140-141, Attorneys at Law, Section 75: The board recommended that respondent be suspended from the practice of law for a one-year period commencing October 10, 1981, the date of his suspension pursuant to Gov. R. V(8). Upon a careful review of the entire record we believe respondent’s conduct warrants his suspension from the practice of law for a period of one year commencing on the date of this order.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.